IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JERRY D.,                                             No. 84774
                 Petitioner,
                 VS.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF
                 CLARK; AND THE HONORABLE                               FILE
                 ROBERT TEUTON, DISTRICT JUDGE,
                                                                         MAY 3 1 2022
                 Respondents,
                 and                                                    ELIZABETH A. BROWN
                                                                      CLfg 8 PREME coma
                 STATE OF NEVADA DEPARTMENT                          BY
                                                                           DEPUTY OL.ERK
                 OF FAMILY SERVICES; A.D.; AND
                 F.D.,
                 Real Parties in Interest.



                       ORDER DENYING PETITION FOR WRIT OF MANDAMUS

                               This original, emergency petition for a writ of mandamus
                challenges a preliminary district court order concluding that petitioner's
                two minor children should remain in protective custody pending further
                proceedings under NRS Chapter 432B.
                               Having reviewed the petition and supporting documentation,
                we are not convinced that our extraordinary and discretionary intervention
                is warranted. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88
                P.3d 840, 844 (2004) (observing that the party seeking writ relief bears the
                burden of showing such relief is warranted); Smith v. Eighth Judicial Dist.
                Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (recognizing that writ
                relief is an extraordinary remedy and that this court has sole discretion in
                determining whether to entertain a writ petition). In particular, while
                petitioner challenges the district court's preliminary protective custody
SUPREME COURT
     OF
   NEVADA
                findings and the representations upon which they are based, an
                adjudicatory hearing is scheduled for tomorrow, at which the parties may
                have an opportunity to present additional evidence and argument.
                Accordingly, we conclude that extraordinary relief is not warranted at this
                time, and we
                           ORDER the petition DENIED.




                                                         Al;t4G4.-0           ,   J.
                                                  Stiglich


                                                             61*A
                                                                4 )               J.
                                                  Cadish




                cc:   Hon. Robert Teuton, District Judge, Family Court Division
                      The Grigsby Law Group
                      Attorney General/Carson City
                      Clark County District Attorney/Juvenile Division
                      Legal Aid Center of Southern Nevada, Inc.
                      Eighth District Court Clerk




SUPREME COURT
     OF
     NEVADA
                                                    9
op) 1947A